IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                        NOVEMBER 1997 SESSION



STATE OF TENNESSEE,                 )
                                    )    NO. 02C01-9611-CR-00425
      Appellee,                     )
                                    )    SHELBY COUNTY
VS.                                 )
                                    )    HON. JAMES C. BEASLEY, JR.,
DAVID S. PRENTICE,                  )    JUDGE
                                    )
      Appellant.                    )    (Habitual Motor Vehicle Offender)



FOR THE APPELLANT:                       FOR THE APPELLEE:

A. C. WHARTON, JR.                       JOHN KNOX WALKUP
Shelby County Public Defender            Attorney General and Reporter

WALKER GWINN                             CLINTON J. MORGAN
Assistant Public Defender                Assistant Attorney General
201 Poplar Avenue, Suite 201             450 James Robertson Parkway
Memphis, Tennessee 38103                 Nashville, TN 37243-0493

                                         WILLIAM L. GIBBONS
                                         District Attorney General

                                         LEE V. COFFEE
                                         Assistant District Attorney General
                                         201 Poplar Avenue, Suite 301
                                         Memphis, Tennessee 38103




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                       OPINION



       Appellant, David S. Prentice, contends the Habitual Motor Vehicle Offender

Act (HMVO Act) violates double jeopardy principles. On May 23, 1996, appellant was

declared an Habitual Motor Vehicle Offender (HMVO) based upon appropriate prior

convictions. His motion to dismiss based upon double jeopardy was denied.

       We AFFIRM the order of the trial court.



                    DOUBLE JEOPARDY AND THE HMVO ACT



       State v. Conley, 639 S.W.2d 435, 437 (Tenn. 1982), found the double

jeopardy defense to be unavailable to the HMVO declaration since the revocation of

driving privileges is remedial and not punitive in nature. This reasoning has been

followed in recent months by this Court. See State v. Watson, C.C.A. No. 02C01-

9610-CR-00377 (Tenn. Crim. App. filed September 17, 1997, at Jackson); State v.

Rowlett, C.C.A. No. 01C01-9605-CC-00211 (Tenn. Crim. App. filed August 22, 1997,

at Nashville); State v. Spears, C.C.A. No. 02C01-9606-CR-00197 (Tenn. Crim. App.

filed July 10, 1997, at Jackson). We see no reason to deviate from these holdings.



                                    CONCLUSION



       For the foregoing reasons, we AFFIRM the judgment of the trial court.1




                                            JOE G. RILEY, JUDGE


CONCUR:




GARY R. WADE, JUDGE



DAVID G. HAYES, JUDGE



       1
        The notice of appeal was untimely filed; however, we waive the timely filing
requirement. Tenn. R. Crim. P. 4(a).